Order entered February 5, 2013




                                           In The


                                   i tri t a[ gexa at atla
                                     No. 05-11-00883-CV
                                     No. 05-11-00884-CV
                                     No. 05-11-00885-CV
                                     No. 05-11-00886-CV
                                     No. 05-11-00887-CV
                                     No. 05-11-00888-CV

                             IN RE PHILIPPE PADIEU, Relator

                     On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
             Trial Court Cause Nos. 219-82276-07, 219-82277-07, 219-82278-07,
                       219-82279-07, 219-82280-07, and 219-82705-07

                                          ORDER
                          Before Justices Francis, Myers, and Evans

       The Court has before it real party in interest’s February 1, 2013 motion for extension of

time to file its response. The Court GRANTS the motion and ORDERS real party in interest to

file its response by February 28, 2013.


                                                  Isl     MOLLY FRANCIS
                                                          JUSTICE